10
‘ll
12
13
14
15
16
17
18
19
20
21
22
| 23

24

NM
cf 8)

 

 

Case 5:18-cv-05558-BLF Document 33

Shikeb Saddozai-CDCR#AY1590
Corcoran State Prison
P.O.Box 3461

Corcoran C.A. 93212

In Pro se

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAI,
Plaintiff,

Ve “A

CLAWSON, et al.,
Defendants.

Filed 03/19/20 Page 1 of 22

PILED

NonyKeK ue Pose
BR ois pete: ook

WOOP
SAN Ose" Cac on

Case No.5:18-cv-05558-BLF(PR)

MOTION TO EXTEND TIME
CIV L.R.6-3

RULE 6(b),RULE 56(d)
FED.R.CIV.P.

 
10
1l
12
13
14
15
16
17
18
19
20
21
22
23
24

25

27

28 |

 

 

Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 2 of 22

TO THE COURT AND DEFENDANT'S COUNSEL:PLEASE TAKE NOTICE
that pursuant to Civil L.R.6-3, Rule 6(b) and Rule 56(d) FRCP,
and for good cause shown,plaintiff request additional time to
conduct discovery so that plaintiff can get evidence to defeat
DEFENDANT'S MOTION TO DISMISS. Plaintiff's legal mail is being
intentionally returned to sender and or deliberately delayed
in a continuing pattern or repeated occurrence of delayed
mail by prison officials over a two week period causing plain-
tiff to miss court deadlines.(SEE,Ex. A.)

Defendant's counsel will not make efforts as a profession-
al courtesy and has used plaintiff's disadvantages made by his
imprisonment to circumvent discovery rules inwhich a reasonable
opportunity must be afforded to plaintiff to present all
material that is pertinent in possession of defendants' which
plaintiff has not had an opportunity to pursue discovery or
whose discovery requests have not been answered and discovery
would help plaintiff answer the defendants' claims under
Rule 56(f£),FRCP.SEE,McElyea v. Babbitt,833 F.2d 196,200
(9th Cir.1987)

Plaintiff asks for a continuance to have a chance to get
discovery.SEE,Jones v. Blanas,393 F.3d 918(9th Cir.2004).
Plaintiff has multiple filings in the same division of this
Court conflicting with plaintiff's ability and efforts to
respond timely with defendant's request and or challenge claim,

in addition to interference by prison officials within —

 
10
1l
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 3 of 22

plaintiff's custody.(SEE,Ex. B.)

Defendant's Motion to Dismiss has undoubtedly contained
seemingly authortive citations and without direct physical
access to facility law library or in the alternative to print
citations,at all times denied to plaintiff that are only
obtained from the electronic data-base only available during
physical access to facility law library during operating
schedules which are repeatedly inconsistent to approved sched-
ule by facility Warden ,plaintiff cannot rebut the defendant's
arguments relied on citations,placing plaintiff in pro se at
even. greater disadvantage,and the lack of prison law library
and resources similarly experienced by other prisoners in
plaintiff's custody has errected barriers that has frustrated,
impaired and impeded plaintiff's ability to effectively and
meaningfully represent himself in pro se.(SEE,Ex. C.)

Courts should not dismiss a complaint against plaintiff
who has not had an opportunity to pursue discovery nor can
defendant's claims be addressed in Motion to Dismiss and will
have to be raised in a motion for summary of judgment which
requires defendant's to submit admissible factual evidence
showing that plaintiff did not exhaust.SEE, Rule 56, FRCP,
Brownell v. Krom,446 F.3d 305,310(2d Cir.2006);Ingle v.Yelton,
439 F.3d 191,196 (4th Cir.2006). ' ,

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 4 of 22

CONCLUSION

Plaintiff's motion should be granted in its entirety.

Dated: March 8,2020

Respectfully submitted,

Shikeb Saddozai-CDCR#AY1590
Corcoran Stat» Prison
P.O.Box 3461

Corcoran C.A. 93212

In Pro se

i

 
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 5 of 22

LIGIHXA

EXHIBIT a

EXHIBIT ~ 4 .

Vv
OFFICE OF THE CLERK, U.S. DISTRICT COURT
»NORTHERN DISTRICT OF CALIFORNIA
280 SOUTH FIRST STREET, ROOM 2112
SAN JOSE, CALIFORNIA 95113-3095

OFFICIAL BUSINESS ‘S

Case 5:18-cv-05558-BLF Document 33 Filed 03/4 9640 . Rage | 6 of 22

NEOPOST FIRST-CLASS MAIL
12/12/2019

tamazas 000.652 -

 

ZIP 95113
041M11277547

 

CALIFORNIA STATE PRISON
CORCORAN
: P.O. BOX 8800 . 7
CORCORAN CA 93212- 8309

onsets ne ne

  
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 7 of 22

 

RECEIVED

   

pabgede ee US. Se eres
H Ye tes Uf eee A Se nr

re if ZIP 932 0
| ee zP 13212 § 000.00

  

0001386349DEC 30 2019
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 8 of 22

County of San Mate?

 

Redwood City, CA 94063

JOHN C. BEIERS, COUNTY COUNSEL

400 County Center, 6" Floor

HIRD EE. CLASS MA
neopost’? i PAGS Mal

Nee 1$000.653

ZIP 94063

MAL topes

 

0

Shikeb Saddozai, CDCR #AY1590
Ironwood State Prison (ISP)

P.O. Box 2199

Blythe, CA 92226-2199

ISCERES LSS EE AVA] Mfg yflapenpengHbansld ef fd josef falypefbaghapeqelipe

woh eanP one” one"
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 9 of 22
RECEIVED

  

1 Zp 93 93212 $ 000. 00°

ba 6001385349 Jan 08 2020

 

ee ee
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 10 of 22

mye wee cene eee

~

OFFICE OF THE CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
280 SOUTH FIRST STREET, ROOM 2112
SAN JOSE, CALIFORNIA 95113-3095

 

OFFICIAL BUSINESS

SACS BABA

 

 
 

NEOPOST FIRST-CLASS MAIL
02/03/2020
OM PL TEE $O00.502
ZIP 95113
041M11277547

 

Joa MEAN ggoegTAy AEN Lapdog lee AM Epo evel becca]
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 11 of 22

ML 20

&

N
z
©
w
nN
_
NS

Cte ad

ee ae.
fom

0202 90 G346rE9REL000

000°000 $

[_ eee
Ere

 

QAAIBZ935Y

ja 7
ete.

noe on
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 12 of 22

orrice of HMC Sica dl Gb eel t ete

NORTHERN DISTRICT OF CALIFORNIA
280 SOUTH FIRST STREET, ROOM 2112
SAN JOSE, CALIFORNIA 95113-3095

OFFICIAL BUSINESS

aye

NEOPOST
12/17/2019

FIRST-CLASS MAN,

000.502

ZIP 95113
041M11277547

 

 

      

= oo

oT Fk RSI Ue |

   
     

  

td

-

i DEC 0 3 2020

   

wette 98 Oo nee
eh WMT LT De OT

By -—_—--
United States District Court

Northern District of California

oOo &S& SS NWN WH FF DH He

be NY NY KN BD NY LP
eo uw aa FOS 8 FS Ge WARE BSES IS

 

 

Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 13 of 22

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAI,
Plaintiffs,

Vv.

LOMU, et al.,

Defendants.

 

 

I, the undersigned, hereby certify that:

Case No.: 5:18-cv-04047-BLF

CERTIFICATE OF SERVICE

(1) Taman employee in the Office of the Clerk, U.S. District Court, Northern District of

California; and

(2) On 1/24/2020, ISERVED a true and correct copy(ies) of the attached ORDER
VACATING HEARINGS ON SUMMARY JUDGMENT MOTION filed on
1/23/2020, by placing said copy(ies) in a postage paid envelope addressed to the
person(s) hereinafter listed, by depositing said envelope in the U.S. Mail, or by placing
said copy(ies) into an interoffice delivery receptacle located in the Clerk’s office.

Shikeb Saddozai ID: AY-1590
Corcoran State Prison (CSP)
P.O. Box 3461

Corcoran, CA 93212

Dated: 1/24/2020

Service_Certificate CRD

rev, dugust 2018

Susan Y. Soong

Sppaoty United Stafés District Th

feet Salinas-Harwell, Deputy Clerk to
the Honorable Beth Labson Freeman

 

 
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 14 of 22
. EXHIBIT = 3

EXHIBIT B

= LIGIHXG

a
{>

Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 15 of 22

DECLARATION BY PERSON IN STATE CUSTODY

David Garrett , declare under penalty of parjury:

I am an inmate in the legal custody of the California Department
of Corrections and Rnabilitation,confined in the Corcoran State
Prison,in Corcoran California.

I have personal knowledge of the facts stated in my declaration,
and could and would competently testify to these facts as a
witness.

At all times relevant,while in the custody of Corcoran State
prison, followed prison procedures,upon accessing the Facility
law library and upon my access,law librarian nas repeatedly
failed and refused to provide copies of legal reference materials
or print case laws from the Electronic Law Library Delivery
System(Lexis-MNexis) ,whicn is out-dated,and has prevented me fron
legal research and from responding to case laws relied on by the
courts in their rulings and for rebuttal.

Law library will not provide me equal access to type-writers tnat
are mace available to all inwnates in CDCR custody,nor an I
permitted to cetain the legal copies made of my documents, or copy
over 50 pages to advance in my legal litigations.

Law librarian will mot permit me to retain legal manila-envelopes
Only available,and must be mailed out,during Law library access,

Law library has failed to operate MNonday-to-Friday pursuant to
institutional schedule approved by prison Warden and has repeatedly
canceled law library services witnout advance notice.

Law librarian has repeatedly reviewed ny confidential-lezal docu-
ments without my consent prior to submitting to the court and has
denied me law library resources to correspond with mambers of tha
state bar. .

I do not nave direct access to law library and must await appoint-
ment,wnich has caused me delay and prejudice on legal actions,

Law librarian is uatrained in the field of Law and can not provide
m2 proper direstion,nor will librarian provide me pleading paper to
advance on my litigations or provide legal book check-outs,also

are out-dated.

I MAKE THIS DECLARATION FREELY, VOLUNTARILY,AND WITHOUT INDUCEMENT , AND
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
‘CALIFORNIA THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION
WAS EXECUTED ON: 02-07-2020 KINGS COUNTY ,CALIFORNIA

wo r ee .
\ te 4
i - eee eee ..

ac “DAVID GARRETT-CDCR#AS689 os

      
{~

o
«

Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 16 of 22

DECLARATION BY PERSON IN STATE CUSTODY

Leon Morris , declare under penalty of perjury:

I am an inmate in the legal custody of the California Department
of Corrections and Rnabilitation,confined in the Corcoran State
Prison,in Corcoran California.

I have personal knowledge of the facts stated in my declaration,
aud could and would competently testify to thase facts as a
witness. ,

At all times relevant,while in the custody of Corcoran State
prison,I followed prison procedures,upon accessing the facility
law library and upon my access,law librarian has repeatedly
Failed and refused to provide copies of legal reference materials
or print case laws from the Electronic Law Library Delivery
System(Lexis-Nexis) ,which is out-dated,and has prevented me from
legal research anc from responding to case laws relied on by the
courts in their rulings and for rebuttal.

Law library will not provide me equal access to type-writers that
are mace available to 4ll inmates in CDCR custody,noc an I
permitted to retain the legal copies made of my documents, or copy
over 50 pages to advance in my legal litigations.

Law librarian will not permit me to retain legal manila-envelopes
ouly available,and must be mailed out,during lew library access,
Law library has failed to oparate Nonday-to-Friday pursuant to
institutional scnedule approved by prison Warden and has répaatedly
canceled law library services witnout advance notice.

Law librarian has repeatedly reviewed my coafidential-lezal docu-
ments without my consent prior to submitting to the court and has
denied me law library resources to correspond with members of tha
State bar.

I do not nave direct access to law library and aust avait appoint-
meut,wnich has caused me delay and prejudice on legal actions,

Law librarian is untrained in the field of law and can not provide
me proper direstion,nor will librarian provide me pleading paver to
advance on my litigations or provide legal book check-outs,also

are out-dated.

I MAKE THIS DECLARATION FREELY ,VOLUNTARILY,AND WITHOUT INDUCEMENT, AND
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
CALIFORNIA THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION
WAS EXECUTED ON: 02-07-2020 KINGS COUNTY,CALIFORNIA

eu — 1

i

aLen&- Mowe
LBON NOSES -SOESE RSA BOS
ta

i>

oo

Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 17 of 22

DECLARATION BY PERSON IN STATE CUSTODY
Tiwon McGhee , declare under penalty of perjury:

I am an inmate in the lezal custody of the California Department
of Corrections and Roabilitation,confined in the Corcoran State
Prison,in Corcocan California.

I have personal knowledge of tne facts stated in my declaration,
aud could and would competently testify to thease facts as a
witness. :

At all times relevant,while in tne custody of Corcoran State
prison,I followed prison procedures,upon accessing the facility
law library and upon my access,law librarian has repeatedly
failed and refused to provide copies of legal reference materials
or print case laws from the Electronic Law Library Delivery
System(Lexis-Nexis) which is out-dated,and has prevented me from
legal research anc from responding to case laws relied on by the
courts in their rulings and for rebuttal.

Law library will not provide me equal access to type-writers that
are mace available to all inmates in CDCR custody,noc an I
permitted to cetain the legal copies made of my documents, or copy
over 50 pages to advance in my legal litigations.

Law librarian will not permit me to retain

: legal manila-envelopes
only available,and must be mailed out,during Le

w Library access,

Law library has failed to operate Monday-to-Friday pursuant to
institutional scnedule approved by prison Warden and has cépestedly
canceled law library services witnout advance notice.

Law librarian nas repaatedly reviewed my coafidential-legal docu-
ments witnout my consent prior to submitting to the court and has
denied me law library resources to correspond with manbers of thea
State bar.

I do not nave direct access to law library and must await appoint-
ment,wnich has caused me delay and prejudice on legal actions,

Law Librarian is untrained in the field of law and can not provide
ma propec direstion,nor will librarian provide me pleading paver to
advance on my litigations or provide legal book check-outs,also

are out-dated.

I MAKE THIS DECLARATION FREELY,VOLUNTARILY,AND WITHOUT INDUCEMENT , AND
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
CALIFORNIA THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION
WAS EXECUTED ON: 02-07-2020 KINGS COUNTY ,CALIFORNIA

Larsen HV Whee,

TIWON MCGHEE-CDCR# B19253
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 18 of 22

DECLARATION BY PERSON IN STATE CUSTODY
I, Emmanuel Reeves , declare under penalty of perjury:

1. I am an inmate in the legal custody of the California Department
of Corrections and Rnabilitation,confined in the Corcoran State
Prison,in Corcoran California.

2. I have personal knowledge of the facts stated in my declaration,
and could and would competently testify to these facts as a
witness. :

At all times relevant,while in the custody of Corcoran State
prison,I followed prison procedures,upon accessing the facility
law library and upon my access,law Librarian has repeatedly
failed and refused to provide copies of legal reference materials
or print case laws from the Electronic Law Library Delivery
System(Lexis-Nexis),which is out-dated,and has prevented me fron
legal research and from responding to case laws relied on by the
courts in their rulings and for rebuttal,

Ga

4, Law library will not provide me equal access to type-writers that
are made available to all inmates in CDCR custody,nor aa I
permitted to retain the legal copies made of my documents, or copy
over 50 pages to advance in my legal litigations.

5. Law librarian will not permit me to retain legal manila-envelopes
only available,and must be mailed out,during law library access,

Law library has failed to operate Monday-to-Friday pursuant to
institutional schedule approved by prison Warden and has repeatedly
canceled law library services without advance notice,

os
.

7. Law librarian has repeatedly reviewed my confidential-lezal docu-
ments without my consent prior to submitting to the court and has
denied me law library resources to correspond with members of tha
State bar.

8. I do not nave direct access to law library and must await appoint-
ment,woich has caused me delay and prejudice on legal actions.

9. Law Librarian is untrained in the field of law and can not provide
me proper dicection,nor will librarian provide me pleading paver to
advance on my litigations or provide legal book check-outs,also
are out-dated.

I MAKE THIS DECLARATION FREELY , VOLUNTARILY ,AND WITHOUT INDUCEMENT, AND
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
CALIFORNIA THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION

WAS EXECUTED ON: March 5,2020 KINGS COUNTY ,CALIFORNIA

SLL Bs

EMMANUEL REEVES ,CDCR#¥AI5096
tas

i

tn

wo
.

~!
»

Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 19 of 22

DECLARATION BY PERSON IN STATE CUSTODY
Shikeb Saddozai , declare under penalty of perjury:

I am an inmate in the lezal custody of the California Department
of Corrections and Rnabilitation,confined in the Corcoran State
Prison,in Corcoran California.

I have personal knowledge of the Facts stated in my declaration,
aud could and would competently testify to these facts as a
witness.

At all times relevant,wnile in the custody of Corcoran State
prison,I followed prison procedures,upon accessing the facility
law library and upon my access,law librarian nas repeatedly
tailed and refused to provide copies of lagal reference materials
or print case laws from the Elestronic Law Library Delivery
System( Lexis-Nexis) ,which is out-dated,and nas pravented me Fron
legal research and from responding to case laws relied on by the
courts in their rulings and for rebuttal.

Law library will not provide me equal access to type-writers that
are mace available to all insates in CDCR custody,nor an I
permitted to retain the legal copies made of ay documents, or copy
over 50 pages to advance in my legal litigations.

Law librarian will not permit me to retain legal manila~envelopes
only available,and must be mailed out,ducing lew library access,
Law library has failed to operate Monday-to-Friday pursuant to
institutional sehedule approved by prison Warden and has repeetedly
canceled law library services witnout advance notice.

Law librarian has repeatedly reviewed my confidential-legal docu-
ments without cy consent prior to submitting to tne court and has
denied me law library resources to correspond with mambers of tna
State bar. ;

I do hot nave direct access to law library and must avait appolat-
meut,wnich has caused me delay and prejudice on legal actions,

Law librarian is watrained in the field of law and can not provide
me proper direztion,nor will librarian provide me pleading paper to
advance on my litigations or provide legal book eneck-outs,also

are out-dated.

I MAKE THIS DECLARATION FREELY ,VOLUNTARILY,AND WITHOUT INDUCEMENT, AND
I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF

CALIFORNIA THE FOREGOING IS TRUE AND CORRECT AND THAT THIS DECLARATION
WAS EXECUTED ON: 02-07-2020 KINGS COUNTY,CALIFORNIA

Ld dbbogni

Shikeb Saddozai-CDCR#AY1590
ate

Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 20 of 22

EXHIBIT ¢

EXHIBIT -

Cc

LI@THXa

o-
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 21 of 22

STATE of CALIFORNIA

OFFICE of the Roy W. Wesley, Inspector General
. O i G INSPECTOR GENERAL Bryan B. Beyer, Chief Deputy Inspector General

Independent Prison Oversight

Regional Offices

Sacramento
Bakersfield
Rancho Cucamonga

February 4, 2020

Shikeb Saddozai, AY1590
California State Prison - Corcoran
P.O. Box 8800

Corcoran, CA 93212-8309

Dear Shikeb Saddozai,

The Office of the Inspector General (OIG) received your voice messages on December 5", 8",
20", 23, and 26" of 2019, and on January 13, 2020. You allege that you reported a leak in your
cell, but staff took no action, you have not received a response to a few of your appeals, Form
22s are not available, you have been retaliated against for submitting appeals for being on
lockdown status for more than 15 days, your property was confiscated on November 12, 2019
when it did not follow you when you were transferred from Ironwood State Prison (ISP) to
California State Prison, Corcoran, and that certain ISP correctional staff attempted to intimidate
you into withdrawing an appeal during a telephone interview. We have conducted a review into
the issues you raised. Based on our review of your complaint, we determined that no further
intervention is warranted by our office at this time. We apologize for our delay in responding to
your correspondence.

When conducting our reviews, we document and review the alleged activity, review applicable
policies and procedures, and request additional documentation from the California Department of
Corrections and Rehabilitation (CDCR), as needed. Our reviews may also require‘us to request
an inmate appeals tracking system report from the department to ensure that inmates have access
to formal administrative remedies.

We also attempt to determine if you have attempted to obtain resolution to your complaint by
filing a CDCR Form 22, Inmate/Parolee Request for Interview, Item or Service or CDCR 1824,
Request for Reasonable Accommodation. If your request was unsuccessful, we encourage you to
utilize your available administrative grievance remedies by filing a CDCR 602, Inmate/Parolee
Appeal form. You should continue the administrative grievance process until you have received
a final decision by the CDCR's third level of review. If you have received a response by the third
level of review and believe the department failed to appropriately address your concerns, you
may choose to resubmit your complaint to our office and include the reasons why the
department's response was inappropriate.

Gavin Newsom, Governor

 

10111 Old Placerville Road, Suite 110
Sacramento, California 95827
Telephone: (916) 255-1102
www.oig.ca.gov

 

 

 
Case 5:18-cv-05558-BLF Document 33 Filed 03/19/20 Page 22 of 22

DECLARATION OF SERVICE BY MAIL
BY PERSON IN STATE CUSTODY

Fed.R.Civ.P. Rule 6 (a)

I, Shikeb Sadozai the undersigned,declare:

_I-am over the age of 18 years,and I am a‘party to the matter,

I am a resident of Corcoran in the county’ of Kings Fy

State of California. My address is: ve . . mm PS
Shikeb Saddozai-CDCREAY1590 MAR 19 2009
Corcoraa State Prison(CSP)

-O.Box 3461 — a: CLERASUSAN ¥ 5

Corcoran,California 93212 NORTHERN BS OTHER Coyoy

-. SAN Jose’ CALIFORNI4
On March (6, 2020 I served the attached document(s): .

* MOTION TO EXTEND TIME,

(BY U.S.MAIL) on all other’ parties to this action,at the.
addresses listed below,by placing true and correct copies of

' said document(s)thereof;enclosed in a sealed envelopa(verified
by prison officials)with postage- fully prepaid,and turned
sealed envelope to prison officidls fo be placed in a deposit
box provided by California Department of .Corrections a'nd
Rehabilitations Corcoran State Prison(CSP) .
in:thaidrdenary course of business forimailing with the United
States Postal Service as per the regulations governing
out-going Legal Mail.

Clerk,U.S.D.C. ,Northern Dist Allison M.Low
280 South First St.,Rm=-2112 Deputy Attorney Gen.
San Jose,C.A. 95113 455 Golden Gate Ave.Ste-11000

San Francisco,C.A.94102

i DECLARE UNDER THE PENALTY OF PER
FOREGOING IS TRUE AND CORRECT.
Executed on: March lg ,2020 ,at Corcoran California

AAadleqed

Declarant Shikeb Saddozai

JURY THAT ALL OF THE -
